706 So. 2d 941 (1998)
Robert Lee HAWKINS, Appellant,
v.
STATE of Florida, Appellee.
No. 96-2282.
District Court of Appeal of Florida, First District.
March 3, 1998.
Robert Lee Hawkins, Appellant, pro se.
No appearance for Appellee State.
PER CURIAM.
Appellant challenges an order denying his motion for postconviction relief, filed under Florida Rule of Criminal Procedure 3.850, wherein he alleged, inter alia that his lawyer did not file a notice of appeal. As we acknowledged recently in Trowell v. State, 706 So. 2d 332 (Fla. 1st DCA, 1998), motions under rule 3.850 that allege ineffective assistance of counsel for failure to file a notice of appeal are to be treated as petitions filed in this court and seeking belated appeal for ineffective assistance of appellate counsel under Florida Rule of Criminal Procedure 9.140(j)(1). Thus, we order the State to show cause within 30 days of this opinion why appellant should not be granted a belated appeal.
As to the other matters raised in appellant's motion, we find no merit, and thus affirm the ruling of the trial court.
MINER, ALLEN and MICKLE, JJ., concur.